As filed with the Securities and Exchange Commission on May 8, 2017 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MAM SOFTWARE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 84-1108035 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) Maple Park, Maple Court, Tankersley Barnsley, UK S75 3DP 011-44-124-431-1794 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) 2012 Share Incentive Plan (Full Title of Plan) Incorporating Services, Ltd. 3500 South DuPont Highway Dover, Delaware 19901 (302) 531 0855 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: David Danovitch, Esq. Christopher M. Rogers, Esq. Robinson Brog Leinwand Greene Genovese & Gluck P.C. 875 Third Avenue, 9 th Floor New York, New York 10022 (212) 603-6300 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany Emerging growth company ☑ ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Exchange Act. ☐ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum OfferingPrice Per Share Proposed Maximum Aggregate OfferingPrice Amount of RegistrationFee Common Stock, $0.0001 par value per share(3) $151.94 Common Stock, $0.0001 par value per share(4) $28.28 Total (1) Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement shall also cover any additional shares of Common Stock that become issuable under the 2012 Share Incentive Plan (the “Plan”) by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without receipt of consideration that increases the number of outstanding shares of the Registrant’s Common Stock. (2) Estimated in accordance with Rule 457(c) and Rule 457(h) under the Securities Act, solely for the purpose of calculating the applicable registration fee. The proposed maximum offering price per share represents the average of the high and low prices of the Registrant’s Common Stock as reported on the Nasdaq Capital Market on May 4, 2017. Represents shares of the Registrant’s common stock available for issuance under the Plan. (4) Represents shares of the Registrant’s restricted common stock previously purchased under the Plan. EXPLANATORY NOTE MAM Software Group, Inc. (the “Registrant” or the “Company”) has filed this Registration Statement on Form S-8 with the U.S. Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Securities Act”), to register (i)210,768 shares of the Company’s common stock, $0.0001 par value per share (“Common Stock”), issuable under the MAM Software Group, Inc. 2012 Share Incentive Plan (the “Plan”), (ii)39,232 shares of Common Stock previously purchased under the Plan, and (iii)such indeterminate number of shares as may become available under the Plan as a result of adjustment provisions thereof. This Registration Statement includes a reoffer prospectus, prepared pursuant to General Instruction C to Form S-8, to be used by certain of the Company’s directors, officers and other employees (the “Selling Stockholders”), as described under the section entitled “Selling Stockholders” therein, in connection with reoffers and resales on a continuous or delayed basis of the39,232 shares of Common Stock previously purchased under the Plan prior to the filing of this Registration Statement. Some of the Selling Stockholders may be considered affiliates of the Company, as defined in Rule 405 under the Securities Act, and may be selling shares of Common Stock that constitute “restricted securities” or “control securities” within the meaning of Form S-8. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The documents containing the information specified in Part I of Form S-8 will be delivered in accordance with Rule 428(b)(1) of the Securities Act. Such documents are not required to be filed with the Securities and Exchange Commission (“Commission”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424. These documents, and the documents incorporated by reference in Item3 of Part II of this Registration Statement, taken together, constitute a prospectus that meets the requirements of Section10(a) of the Securities Act. I-1 REOFFER PROSPECTUS Shares Common Stock This reoffer prospectus relates to the sale of up to39,232 shares of common stock, par value $0.0001, of MAM Software Group, Inc., a Delaware corporation, that may be offered or sold from time to time by certain selling stockholders, some of whom are deemed to be our “affiliates,” as that term is defined in Rule 405 under the Securities Act of 1933, as amended (the “Securities Act”), and that have been acquired under the MAM Software Group, Inc. 2012 Share Incentive Plan (the “Plan”). This reoffer prospectus may be used for reoffer and resales of restricted securities
